Filed 11/17/16
                             CERTIFIED FOR PUBLICATION

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                FIRST APPELLATE DISTRICT

                                       DIVISION FOUR


N.M.,
        Petitioner,
v.
THE SUPERIOR COURT OF CONTRA                         A149327
COSTA COUNTY,
                                                     (Contra Costa County
        Respondent;                                  Super. Ct. Nos. J1401192, J1401193)

CONTRA COSTA COUNTY CHILDREN
AND FAMILY SERVICES BUREAU,
        Real Party in Interest.


        N.M. (Mother) petitions for extraordinary relief under California Rules of Court,
rule 8.452,1 asking us to set aside the juvenile court’s order scheduling a hearing pursuant
to Welfare and Institutions Code section 366.26.2 She contends the court lacked
discretion to set the hearing because she was not provided reasonable reunification
services. We deny the petition on the merits.
                                      I. BACKGROUND
        A. The Petition and Detention
        The Contra Costa County Children and Family Services Bureau (the Bureau) filed
petitions on November 7, 2014, alleging that P.W., then 12 years old, and his sister,
M.W., then 11 years old (collectively, the children), came within the jurisdiction of the

        1
            All undesignated rule references are to the California Rules of Court.
        2
            All undesignated statutory references are to the Welfare and Institutions Code.


                                                1
juvenile court.3 (§ 300.) According to the petitions, Mother caused P.W. serious
physical harm, biting and scratching him during an altercation on October 31, 2014, and
her untreated mental condition impaired her ability to adequately parent and protect both
children, placing them at risk of physical harm or illness.
       The detention/jurisdiction report advised that the October 31 altercation began
when Mother became upset and began yelling at P.W. for not going to school that day,
threatening to send him to military school. Mother slapped P.W., who pushed her in
response, and eventually the two were wrestling on the ground. At some point, Mother
scratched P.W. on both wrists and under his chin, breaking the skin. P.W. reportedly told
his paternal grandmother that Mother also punched him in the mouth. The altercation
ended with Mother putting her knees on P.W.’s stomach, pinning him to the floor, and
then bending forward to bite him on the right cheek, leaving a quarter-sized bruise.
       P.W. told the social worker this was the worst incident between him and Mother,
although Mother did sit on him once before while they were arguing, pinning him to the
ground. M.W. told the social worker she was present on that earlier occasion and thought
it was dangerous because P.W. has asthma and it seemed he could not breathe. Both
children said Mother often yelled at them, and would not leave her bedroom for days on
end, forcing them to care for themselves, with P.W. often doing the cooking. The
children also said Mother had an expired “cannabis card,” often smoked marijuana and
took Norco to “relax.” Neither felt safe in the home. P.W. said he had heard Mother say
“she would kill her cousin in her sleep.” M.W. said Mother was “kind of mean, all the
time.”4
       According to the detention report, family members and close friends had been
concerned for the children’s well-being, and their older half-sister had moved in with
Mother and the children for that reason. The older half-sister told the social worker, “I

       3
           The children’s presumed father (Father) is not party to this writ proceeding.
       4
        Although M.W. told police officers who originally visited the home that she felt
safe, M.W. later explained, “I didn’t want my mom to slap me or hit me if I said I didn’t
want to stay.”


                                               2
won’t let [Mother] touch them when I’m there, she knows not to.”5 The children’s
paternal grandmother said family members had asked Mother to seek treatment,
suspecting she might be bipolar.
       Mother’s former foster mother visited Mother on November 4, 2014, and reported
concerns about her mental health, explaining that Mother had threatened to harm herself
if the children were removed. When interviewed by the social worker the next day,
Mother was crying, could not make eye contact, and agreed she was depressed. She
admitted to biting P.W. but claimed she did so in self-defense, saying he was “out of
control” and yelled at her “all the time.” After the interview, Mother was placed on a 72-
hour psychiatric hold under section 5150. The children were detained and placed in
separate foster homes.
       B. Jurisdiction and Disposition
       At the jurisdictional hearing on January 26, 2015, the court dismissed the
substance abuse allegation after Mother agreed to submit to drug testing and to
participate in a substance abuse treatment program if she missed a test or tested positive.
The court sustained the petition’s remaining allegations, finding P.W. and M.W. to be
dependent children of the court, and granted Mother supervised visitation of at least one
hour weekly, instructing the Bureau to consider the children’s wishes and their therapists’
input in deciding the frequency, time, place, and length of those visits.
       The following month, the Bureau prepared a disposition report. The report
advised that Mother had several previous dependency cases dating back to 1994. Her
parental rights to two other children had been terminated, and those children were
adopted. Between 2004 and 2006, there was also a dependency case involving P.W. and
M.W., with allegations of general neglect, physical abuse, and substantial risk, which
concluded in reunification.




       5
        The older half-sister also reported, “I know how [Mother] treats [the children];
it’s how she treated me.”


                                              3
       According to the disposition report, Mother said her own mother was
schizophrenic, and that she had anxiety and had struggled with depression throughout her
life herself. In a follow-up report dated April 23, 2015, the Bureau advised that Mother
had been prescribed medication used to treat depression, anxiety, and panic disorders,
and that the social worker had left a message for the prescribing physician, Dr. Khan.
Mother had begun seeing a new psychiatrist in the meantime, the report continued, and
had been assigned a new therapist. She also had her first supervised visit with M.W. in
April. Although Mother had not begun visitation with P.W., and P.W. had stated he did
not want to visit with her, the social worker reported that she hoped to receive input from
P.W.’s therapist on the topic soon.
       At the disposition hearing on June 11, 2015, the juvenile court adjudged the
children to be dependents of the court, finding that their welfare required they be
removed from Mother’s physical custody, and ordered that Mother be provided at least
one hour of supervised visitation twice per month as well as reunification services. The
court adopted the reunification plan that the Bureau had recommended, which, among
other things, required Mother to complete a psychological evaluation; complete a
domestic violence assessment and counseling; complete anger management and parenting
classes; meet weekly with an individual therapist; and submit to weekly substance abuse
testing, and enter a substance abuse treatment program if she tested positive for a
controlled substance or missed a test.
       C. Six-Month Review Hearing
       A six-month review hearing was held on November 4, 2015. The Bureau filed a
supplemental report for this hearing, advising that Mother had been participating for
almost four months in an outpatient substance abuse treatment program, had completed
random substance abuse testing with only one missed test and all negative results, had
completed one parenting program, was nearing completion of a second parenting
program, and had been attending weekly individual therapy sessions focused on
regulating her emotional control, parenting, and domestic violence support. Mother had
advised the social worker she was seeing a new psychiatrist, but had not yet obtained a


                                             4
psychological evaluation, and still needed to complete a domestic violence program, and
the Bureau recommended giving her six more months to do both.
       The children, by then, were living together in the same foster home, and attending
school, the Bureau reported. They also had been attending weekly therapy sessions since
April. Although Mother wanted to visit with the children, their therapist initially
recommended against it until they had progressed further in therapy, as both children still
strongly expressed that they did not want to visit Mother. Just two days before the six-
month review hearing, however, the Bureau reported, M.W. changed her mind, wanting
to visit with her mother on her birthday, a step the therapist approved.
       The juvenile court again adjudged the children to be dependents of the court,
found that reasonable services had been offered or provided to Mother, found that the
children’s return to the family home would create substantial risks to their well-being,
and ordered continuation of reunification services until the 12-month review hearing.
The court ordered that Mother be permitted to visit the children for at least one hour
weekly, with the Bureau to establish the actual frequency, time, place, and length of those
visits, taking into account the children’s wishes and their therapist’s input. Mother was
granted leave to telephone the children’s caregiver up to two times each week, on
weekdays before 3 p.m., to receive updates about the children, and the children were to
be permitted to telephone their mother without limitation.
       D. 12-Month Review Hearing
       A 12-month review hearing took place on January 25, 2016.6 The Bureau advised,
in a supplemental report dated January 4, that Mother continued doing well in her
outpatient substance abuse program, participating in groups, and testing negative for
controlled substances. Although she needed to complete an anger management class and
a psychological evaluation, it reported, she was attending job training classes and meeting
weekly with an individual therapist, focusing on emotional control, parenting, and


       6
           Unless otherwise specified, all remaining events relevant to this matter occurred
in 2016.


                                               5
domestic violence support. She was taking her medication, had had some supervised
visits with M.W., which had gone well, and overall, the Bureau reported, had “made
tremendous progress.” Mother continued expressing a desire to participate in services
and to reunify with the children, even though P.W. still refused to visit with her and
M.W. wanted to visit only infrequently. As M.W. appeared to want a relationship with
Mother, the Bureau expressed the hope the two might commence family therapy with
M.W.’s therapist in the near future.
       At the conclusion of the January 25 hearing, the court again adjudged the children
to be dependents of the court, finding a substantial risk to their well-being if they were
returned to the family home, although it found that Mother had made significant progress
toward reunification. Concluding that reasonable services had been provided or offered
to Mother, the court ordered continuation of those services until the 18-month review
hearing, which it scheduled for May 2, and it approved a new reunification plan, among
other things, giving Mother more time (until May 4) to complete a psychological
evaluation. The court ordered that Mother be provided at least one hour weekly of
visitation, with the Bureau to establish the frequency, time, place, and length of visits
after considering the children’s wishes and their therapists’ input.7
       E. 18-Month Permanency Review Hearing
       1. May report
       On May 2, when the parties convened for the 18-month permanency review
hearing, the Bureau recommended the court terminate Mother’s reunification services
and set a selection and implementation hearing pursuant to section 366.26. Mother’s two
family therapy sessions with M.W. in February appear to have provided the turning point.
       Although Mother had successfully completed some of her obligations under the
reunification plan, the Bureau observed in its 18-month review report, after January, she
stopped submitting to drug tests and stopped attending individual therapy sessions. The


       7
        The court also limited Mother’s rights to make decisions about the children’s
education.


                                              6
children continued to feel unsafe with Mother, the Bureau reported, and the relationship
continued to be emotionally detrimental for them. These problems were manifest in the
February family therapy sessions, which the Bureau described as “very emotionally
harmful” to M.W., and M.W.’s therapist described as “not therapeutic at all.”
       In a letter that the Bureau attached to its 18-month permanency review report, the
therapist advised that M.W. initially had been “very resistant” to meeting with Mother for
family therapy, fearing Mother would not control her emotions and would pressure M.W.
to reunify, making M.W. feel guilty. To avoid this result, at M.W.’s request, the first
family therapy session was held in a public location and M.W.’s foster mother was
present. The second session occurred in the therapist’s office at Mother’s request, after
Mother agreed she would leave the session if she could not control her emotions.
       Despite this agreement, the session was not a success. According to the therapist’s
letter, although M.W. said in the session that she wanted to establish and build a healthy
relationship with Mother, Mother focused instead on denying responsibility for the
children’s removal from her care, emphasizing P.W.’s role in that event, and repeatedly
insisted she was not willing to participate in family therapy if M.W. was not going to
reunify with her. Meeting individually with her therapist after the family therapy session,
M.W. reportedly expressed distress and disappointment, saying she felt Mother was using
her, participating in reunification services only to resume receiving a “government
check,” and also confided that Mother had threatened after the session to do “whatever”
was necessary to get her back. Although the therapist reported she attempted to contact
Mother after the second session, she said she received no response and, accordingly,
recommended discontinuing family therapy for a time until greater progress could be
made in individual therapy.
       At the May 2 hearing, the juvenile judge said she was “very disappointed to read
that [M.W.] made herself available and really wanted to work on her relationship with her
mother and her mother was really unable to focus on [M.W.] and building that
relationship.” The juvenile court then scheduled a contested permanency review hearing
for the parties to address the Bureau’s recommendation that it terminate services.


                                             7
              2. June report and hearing
       The Bureau provided a new supplemental report, dated June 23, for the contested
permanency review hearing. The report concluded that P.W. truly did not want a
relationship with Mother, noting he consistently had refused to visit or attend therapy
with her for 19 months and recently seemed upset that the social worker continued
suggesting he do so. The report also noted that M.W. felt very violated by her family
therapy sessions with Mother.
       The Bureau did acknowledge some gains in its June report. It advised that M.W.
had initiated a supervised visit with her mother on Mother’s Day, which was successful,
and Mother had begun attending the children’s church, a development that drew no
objection from P.W. Mother also reported she was enrolled to begin an anger
management class in three weeks, and had completed a psychiatric evaluation.
       The social worker followed up on the latter point, the Bureau advised, obtaining
an oral report from the evaluating psychiatrist, Dr. Brody. The psychiatrist confirmed he
began seeing Mother in July 2015 and, although she missed a lot of their appointments,
they did have four in-person sessions and one by telephone, after which he referred her to
another provider. Mother initially presented with depression and anxiety, Dr. Brody
reported, and he ultimately diagnosed her as having major depression with psychotic
features.
       Despite Mother’s modest recent gains, however, the Bureau advised, it continued
to recommend terminating reunification services. After 18 months of services, it
observed, Mother’s relationship with the children remained unstable and the children did
not feel safe returning to her care. Additionally, Mother had not successfully completed
her obligations under the reunification plan. She stopped attending individual counseling
sessions or submitting to random drug testing after completing her outpatient substance
abuse program in January. Although recently she had resumed drug testing, and tested
clean on June 2, Mother was a “no show” again on June 8, and did not complete her
anger management program by the most recent deadline.



                                             8
       The contested permanency review hearing commenced on June 27 with Mother’s
testimony. As testimony did not conclude on that date, the matter was continued, initially
until July 8, and then until August 23 at Mother’s request following her granddaughter’s
hospitalization.
              3. August report
       The Bureau provided a final report before the hearing resumed on August 23. The
report stated that Mother had completed three random drug tests in June with negative
results, but failed to appear for testing eight times, including on all scheduled dates in
July and August. Mother also reportedly had attended three or four sessions of an anger
management and domestic violence class, but had missed one session to babysit
grandchildren and had advised she would miss a second due to a conflicting appointment.
       The social worker reported she had spoken to a therapist who provided Mother
independent counseling in May and July, 2015. The therapist reportedly conveyed that
she had been unable to complete a formal assessment because Mother could not remain
focused and was inconsistent in her visits. Mother had a lot of anxiety, had difficulty
managing anger, and needed medications to calm down, the therapist said. Although the
appointments were free, and the therapist offered to continue their sessions, the report
advised, Mother stopped attending, saying that it was hard for her to get to the
appointments.8
       Finally, the social worker’s status report addressed visitation, advising that the
children were still seeing Mother at church, and M.W. had spoken to Mother both at
church and by telephone, with her caregiver supervising. Although M.W. had expressed
an interest in future visits, provided she could be the one to initiate them, the social
worker reported, none had occurred since the June 23 court hearing, and P.W. still did not
want to visit Mother.




       8
        Mother was able, however, to secure transportation passes from the Bureau when
she wished to do so.


                                               9
              4. August hearing
       Mother did not appear when the permanency review hearing resumed on
August 23, and the court denied her request for a further continuance. It granted the
Bureau’s motion to strike Mother’s earlier testimony because she was not available to
complete cross examination. After hearing from all parties, the court found by a
preponderance of the evidence that returning the children to Mother’s physical custody
would create a substantial risk of detriment to the children’s safety and physical or
emotional well-being, remarking this was “not even a close call.” Applying the same
standard, it found Mother had been offered reasonable reunification services. The court
then declined to continue the matter for six more months, concluding, among other
things, it “[could not] possibly” find by clear and convincing evidence that providing
Mother additional reunification services would be in the children’s best interests, because
both still feared Mother and opposed the Bureau’s scheduling visitation. Instead, it
scheduled a hearing pursuant to section 366.26 for December 12, terminating Mother’s
reunification services.
                                     II. DISCUSSION
       Mother contends the court lacked discretion to set a section 366.26 hearing
because the evidence does not support the finding that she received reasonable
reunification services. We disagree.
       A. Statutory Framework
       At an 18-month permanency review hearing, a “court shall order the return of the
child to the physical custody of his or her parent . . . unless the court finds, by a
preponderance of the evidence, that the return of the child to his or her parent . . . would
create a substantial risk of detriment to the safety, protection, or physical or emotional
well-being of the child. The social worker shall have the burden of establishing that
detriment. . . . In making its determination, the court shall review and consider the social
worker’s report and recommendations . . . ; [and] shall consider the efforts or progress, or
both, demonstrated by the parent . . . and the extent to which he or she availed himself or
herself of services provided . . . .” (§ 366.22, subd. (a)(1).)


                                              10
       If a court finds that returning a child to his or her parent would create a substantial
risk for a child, subdivision (b) of section 366.22 provides a parent “a limited right” to a
continuance of up to six months in certain circumstances. (Earl L. v. Superior Court
(2011) 199 Cal. App. 4th 1490, 1504 (Earl L.).) The continuance is available only if “the
court determines by clear and convincing evidence that the best interests of the child
would be met” by providing “additional reunification services to [1] a parent . . . who is
making significant and consistent progress in a court-ordered residential substance abuse
treatment program, [2] a parent who was either a minor parent or a nonminor dependent
parent at the time of the initial hearing making significant and consistent progress in
establishing a safe home for the child’s return, or [3] a parent recently discharged from
incarceration, institutionalization, or the custody of the United States Department of
Homeland Security and making significant and consistent progress in establishing a safe
home for the child’s return . . . .” (§ 366.22, subd. (b).) “In these cases, the juvenile
court may not set a section 366.26 hearing if [it] finds reasonable reunification services
have not been offered or provided [to the parent].” (Earl L., supra, at p. 1504, italics
added; § 366.22, subd. (b) [“The court shall not order that a hearing pursuant to
Section 366.26 be held unless there is clear and convincing evidence that reasonable
services have been provided or offered to the parent or legal guardian”].)
       If a court finds that returning a child to his or her parent would create a substantial
risk for a child, and subdivision (b) of section 366.22 does not apply, for example,
because the court determines by clear and convincing evidence that continuation of
reunification services is not in the child’s best interests—then “the court shall order that a
hearing be held pursuant to Section 366.26” and “shall also order termination of
reunification services to the parent . . . .” (§ 366.22, subd. (a)(3), italics added.)
Although the juvenile court still must make a finding regarding whether reasonable
services have been offered in such circumstances, its authority to set a section 366.26




                                               11
hearing “ ‘is not conditioned on a reasonable services finding.’ ” (Earl L., supra, 199
Cal.App.4th at p. 1504; §366.22, subd. (a)(3).)9
       B. Analysis
       At the 18-month permanency review hearing in this case, as noted, the juvenile
court found, by a preponderance of the evidence, that returning the children to Mother
would create a substantial risk of detriment to them. Mother does not challenge this
finding. Instead, she contends the juvenile court lacked discretion to set a section 366.26
hearing because she did not receive reasonable reunification services.
       In contending that reasonable reunification services are a precondition to a court’s
setting a section 366.26 hearing, Mother does not rely on or even acknowledge the statute
that governs 18-month permanency review hearings (§ 366.22). Instead, she cites
rule 5.708, subdivision (m), which provides, “At any 6-month, 12-month, or 18-month
hearing, the court may not set a hearing under section 366.26 unless the court finds by
clear and convincing evidence that reasonable services have been provided or offered to
the parent . . . .” As applied to an 18-month permanency review hearing, however, this
language is misleading. (See Earl L., supra, 199 Cal.App.4th at p. 1505.)
       In 1991, the Legislature amended former section 366.22 to delete the requirement
of a reasonable services finding as a precondition of setting a section 366.26 hearing.
(See Mark. N. v. Superior Court (1998) 60 Cal. App. 4th 996, 1015–1016 & fn. 9, quoting
Legis. Counsel’s Dig., Sen. Bill No. 475 (1991–1992 Reg. Sess.) Summary Dig., p. 352
[“This bill would require a court to determine whether reasonable services have been

       9
         Section 366.22, subdivision (a)(3) provides in pertinent part as follows: “Unless
the conditions in subdivision (b) are met and the child is not returned to a parent . . . at
the permanency review hearing, the court shall order that a hearing be held pursuant to
Section 366.26 in order to determine whether adoption, . . . guardianship, or continued
placement in foster care is the most appropriate plan for the child. . . . The hearing shall
be held no later than 120 days from the date of the permanency review hearing. The
court shall also order termination of reunification services to the parent . . . . The court
shall continue to permit the parent . . . to visit the child unless it finds that visitation
would be detrimental to the child. The court shall determine whether reasonable services
have been offered or provided to the parent.”


                                             12
offered or provided to the parent . . . but would delete that requirement as a precondition
for developing a permanent plan”], italics added; Stats. 1991, ch. 820, § 4, p. 3647
[enacting Sen. Bill. No. 475].) Following this amendment, the juvenile court’s authority
at an 18-month permanency review hearing to set a section 366.26 hearing is not
conditioned on a reasonable services finding. (Denny H. v. Superior Court (2005) 131
Cal. App. 4th 1501, 1511–1512.)
       In 2009, section 366.22 was amended again to allow a juvenile court, at an 18-
month permanency review hearing, to grant one further continuance of up to six months,
and order additional reunification services for the parent in limited circumstances.
(Stats. 2008, ch. 482, § 3, pp. 3439–3441; see Earl L., supra, 199 Cal.App.4th at
p. 1504.) In those limited circumstances, a court may not set a section 366.26 hearing
unless it finds by clear and convincing evidence that reasonable reunification services
were provided. (§ 366.22, subd. (b); see Earl L., supra, at p. 1503.)
       Mother does not contend that this provision applied here, however, and with good
reason, as it did not. Most importantly, as previously noted, a juvenile court has
discretion to grant the continuance and order additional reunification services only if it
determines by clear and convincing evidence that those actions serve the child’s best
interests. (§ 366.22, subd. (b).) This was not the case here. At the 18-month
permanency review hearing, the juvenile judge said she “[could not] possibly” find by
clear and convincing evidence that it was in the children’s best interests to provide
Mother additional reunification services, because both children still feared Mother and
opposed the Bureau’s scheduling visitation. Mother does not suggest that the court erred
in this finding, or that the clear and convincing weight of the evidence showed it was in
her children’s best interest to provide her additional reunification services. Having
reached the conclusion it did—that returning the children to Mother’s custody would
create a substantial risk of detriment to them, and that it was not in children’s best interest
to provide Mother additional reunification services—the juvenile court lacked discretion
to grant a further continuance or to order additional reunification services. (§ 366.22,
subd. (a)(3).) Stated another way, the court was obligated to take the actions that it did


                                              13
take, i.e., setting a section 366.26 hearing, and terminating Mother’s reunification
services.10
       Even if the adequacy of the reunification services provided to Mother was relevant
in determining her right to a further six-month continuance of the permanency review
hearing, we agree with the Bureau that Mother waited too long to raise this issue. Mother
does not claim, and nothing in the record indicates, that she objected to the adequacy of
the services provided to her at any point before the final day of the 18-month permanency
review hearing, on August 23, a date more than 20 months after the children’s initial
removal from her custody. There is no indication, for example, that she objected at the 6-
or the 12-month review hearings to the juvenile court’s finding she was offered or
provided reasonable reunification services. Even on August 23, Mother only objected to
the adequacy of the visitation services that she had received, voicing no objection then to
the sufficiency of the mental health services or referrals that she had received, a point
now raised for the first time in her petition.
       “Many dependency cases have held that a parent’s failure to object or raise certain
issues in the juvenile court prevents the parent from presenting the issue to the appellate
court.” (In re Lorenzo (1997) 54 Cal. App. 4th 1330, 1338.) A parent may not “wait
silently by until the final reunification review hearing to seek an extended reunification
period based on a perceived inadequacy in the reunification services occurring long
before that hearing. [Citation.]” (Earl L., supra, 199 Cal.App.4th at p. 1505.) As some
courts have noted, “any other rule would permit a party to trifle with the courts. The
party could deliberately stand by in silence and thereby permit the proceedings to reach a
conclusion in which the party could acquiesce if favorable and avoid if unfavorable.” (In
re Lorenzo, supra, at p. 1339.) Mother’s delay in challenging the adequacy of the
reunification services offered or provided to her is fatal to her argument. Accordingly,
we do not reach Mother’s other contentions.

       10
          To the extent rule 5.708, subdivision (m) purports to provide otherwise, it
conflicts with section 366.22. (See Earl L., supra, 199 Cal.App.4th at p. 1505; see also
Cal. Const., art. VI, § 6, subd. (d) [rules of court “shall not be inconsistent with statute”].)


                                                 14
                                  III. DISPOSITION
      The petition is denied on the merits. (§ 366.26, subd. (l)(1)(C); Rule 8.452(h); In
re Julie S. (1996) 48 Cal. App. 4th 988, 990–991.) The request for a stay of the
December 12, 2016 hearing is denied. Our decision is final as to this court immediately.
(Rule 8.490(b)(2)(A).)



                                                _________________________
                                                Rivera, J.


We concur:


_________________________
Ruvolo, P.J.


_________________________
Streeter, J.




                                           15
N.M. v. Superior Court (A149327)
 Trial Court:                  Contra Costa County
 Trial Judge:                  Hon. Rebecca C. Hardie


Counsel for Petitioner:        Brian D. Hufford

Counsel for Respondent:        No appearance


Counsel for Real Party in      Sharon L. Anderson, County Counsel; Carol Nguyen,
Interest:                      Deputy County Counsel




                                       16